Judgment and order unanimously affirmed, with costs. Memorandum: During the trial one Dittmar, in answer to a hypothetical question, gave an estimate of the speed of the Lombard ear at the time of its impact with the Dobson ear. The objection to the question was overruled. This was error. Dittmar is a consulting-engineer who said that he had taken a few months’ training in the technical and scientific reconstruction of accidents. In coming to a conclusion as to speed he analyzed photographs of the positions of the ears after the accident, examined the damage to the ears applied the science of photogrammetry and, he claimed, other scientific formulae. His qualifications were not such that he should have been permitted to testify as he did. Despite this error, however, the judgment should be affirmed. The pictures showing the damage to the cars and their positions after the accident, as well as the serious injuries inflicted, show clearly that the Lombard ear struck the Dobson car with great force and at a high rate of speed. Furthermore, the testimony of Dittmar was not persuasive or convincing and probably did not impress the jury. The record clearly discloses negligence on the part of Lombard without any consideration of Dittmar’s testimony. The motion to dismiss the appeal is hereby dismissed as academic. (Appeal from judgment and order of Genesee Trial Term in favor of defendant for no cause of action in an automobile negligence action. The order denied a motion for a new trial.) Present—Williams, P. J., Goldman, Halpern, McClusky and Henry, JJ.